Broyles, J.
The only question involved in this case is one of fact. The magistrate, on the trial of the possessory warrant for thirteen sewing-machines (the property of the Singer Sewing Machine Co., alleged to be held by its agent Rickerson, and of Avhich six only corresponded as to serial numbers with the descriptions in the warrant, the remaining seven being of different numbers), found that the thirteen Singer machines taken by the sheriff corresponded in all material respects with those for which the warrant had been sued out, and were in fact the identical machines, the only difference being in the numbers on the heads of seven of them, the defendant having testified that these seven machines, although of different numbers, were the same machines sued for, and that occasionally the numbers on the machines got changed. The justice aAvarded the thirteen machines to the plaintiff, who accepted them and gave the bond required by section 5374 of the Civil Code. The question of identity of the property was solved by the magistrate; and, as said in Butler v. Lazenby, 8 Ga. App. 88, “If the judge [of *453the superior court, on certiorari,] sustains the judgment of the justice on the conflicting facts, this court will not reverse his judgment ; certainly not unless he has manifestly abused his discretion.”

Judgment affirmed.